Citation Nr: 1536551	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for coronary artery disease (CAD) for the period prior to May 31, 2011.

2. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 14, 2013. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO). 

In January 2009, the Veteran was afforded a videoconference hearing before an Acting Veterans Law Judge, conducted via videoconferencing. 

A Board decision was issued on this case in May 2011. However, portions of that decision were vacated and remanded by a February 2012 United States Court of Appeals for Veterans Claims decision, which was based on a February 2012 Joint Motion for Remand (JMR). The Board notes that, in that JMR, the Veteran expressly indicated that he was not pursuing that portion of the May 2011 Board decision which denied compensable ratings for impotence and nephropathy, and, therefore, these issues are no longer before the Board. 

Initially, the Veteran filed a claim for an increased rating for CAD in excess of 30 percent. In a September 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 60 percent, effective March 31, 2011. In an April 2014 rating decision, the AOJ granted an increased rating of 100 percent, effective May 14, 2013. As the April 2014 rating decision granted the maximum rating allowable by regulations for the Veteran's disability, the Veteran's claim for an increased rating for CAD from May 14, 2013 has been fully granted and is no longer on appeal. In a May 2015 letter, the Veteran stated that he was waiving his appeal for an increased staged rating in excess of 60 percent for CAD for the period from March 31, 2011 to May 14, 2013. Therefore, the claim for an increased staged rating for that period is no longer before the Board. 

The Acting Veterans Law Judge who presided at the January 2009 videoconference hearing is no longer with the Board. In a May 2015 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge or Acting Veterans Law Judge. 38 C.F.R. § 20.717 (2015). The Veteran subsequently waived his right to an additional hearing in a March 2015 letter.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records regarding the Veteran's service-connected disabilities, to include any additional records from the offices of both Dr. McQueen and Scotland Cardiology, P.A. All records/responses received should be associated with the electronic claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Provide a VA cardiologist with access to the electronic claims file in order to procure an opinion regarding the severity of the Veteran's CAD for the period from July 20, 2004 to March 31, 2011. 

In reviewing the electronic claims file, the examiner should note:

a. The June 2004 stress test, indicating a METs level of six;

b. The February 2006 VA medical examination report, noting that the Veteran had a history of METs from seven to eight;

c. The November 2007 VA medical examination report, indicating that the Veteran showed a 10 METs capability;

d. The July 2008 private stress test, in which an examiner noted a peak METs score of 4.6 prior to stopping the test due to bilateral leg pain, particularly left hip pain;

e. The May 2015 private medical opinion, in which an examiner concluded that the Veteran's METs levels for the applicable period were likely between one and four due to lay reports of fatigue, angina, and shortness of breath symptoms during daily activities; and

f. The lay statements of record. 

After a review of the record, the examiner is asked to provide an opinion as to the severity of the Veteran's CAD during the applicable period, specifically indicating whether the disability resulted in symptomatology more nearly approximating:

a. Disability resulting in workload of greater than seven METs, but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, 

b. Disability resulting in workload of greater than five METs, but not greater than seven METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray;
   
c. Disability resulting in a workload of greater than 3 METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent; or
   
d. Disability resulting in chronic congestive heart failure, or workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction  with an ejection fraction of less than 30 percent.

The reasons and bases for the opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

A complete rationale for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Provide a VA internist with access to the electronic claims file in order to procure an opinion regarding the severity of the Veteran's diabetes mellitus since July 20, 2005. 

In reviewing the electronic claims file, the examiner should note:

a. The VA treatment records, indicating treatment for his diabetes mellitus;

b. The December 2006 private medical opinion, stating that the Veteran could not sit, stand, or walk due to peripheral neuropathy related to his diabetes mellitus;

c. The October 2008 private treatment record in which an examiner stated that the Veteran was to avoid exposure to extreme temperatures, prolonged standing, and prolonged walking due to his diabetes mellitus;

d. The July 2011 and May 2013 VA medical examination reports; and

e. The lay statements of record.

After a review of the record, the examiner is asked to provide an opinion as to whether the Veteran's diabetes mellitus disability, by itself, required a "regulation of activities," meaning "avoidance of strenuous occupational and recreational activities."

The reasons and bases for the opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

A complete rationale for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




